Allowable Subject Matter
Claims 1-13, 32, and 34-39 are allowable because the features associated with “receiving, at the primary display device a request for a viewpoint corresponding to a tracked object or region selected from the plurality of tracked objects or regions in the decoded video stream; and response to the request: cropping the tracked object or region of the requested viewpoint from the decoded video stream to produce cropped video of the requested viewpoint; re-encoding the cropped video; and transmitting the re-encoded cropped video to the secondary display device” overcome the prior art of record.  For instance, Butcher (US 2011/0299832) teaches that a group of secondary user devices may display the content simultaneously with a primary user device, wherein the secondary user devices may implement zoomed views of the content simultaneously displayed on the primary user device.  However, the prior art of record does not disclose the cited features.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER GEE/
Primary Examiner, Art Unit 2425